       CASE 0:19-cv-03166-DWF-LIB Document 26 Filed 04/06/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 STEVE J. ANKARLO,                                      Case No: 0:19-cv-03166-DWF-LIB


 Plaintiff,
                                                          PLAINTIFF’S STATEMENT
 vs.                                                           OF THE CASE

 WISCONSIN CENTRAL LIMITED,
 a Delaware Corporation,

 Defendants.


        Plaintiff Steve J. Ankarlo, by and through the undersigned Counsel, as and for his

Statement of the Case hereby states as follows:


                                      A. Facts of the Case

          This is a Federal Employers Liability Act case arising from injuries sustained by the

 Plaintiff Steve J. Ankarlo on or about December 28, 2016 when he began developing pain in

 his low back, radiating into his left buttock and leg which progressively worsened. During the

 following weeks Plaintiff was required to work without adequate help for approximately 14-17

 hours per day constantly, manually picking ice from railroad switches, changing rail and doing
 other extremely heavy and repetitive labor for several weeks while also being constantly rushed

 by Defendant's Supervisor to get more work accomplished.

          Plaintiff's Foreman Joseph Von Rueden, advised the Defendant's Supervisor James
 Fuller on January 6, 2017 that Plaintiff's crew was working short-handed and requested another
 man as the crew was not able to work safely in it's current state.




                                                  1
      CASE 0:19-cv-03166-DWF-LIB Document 26 Filed 04/06/20 Page 2 of 3



       Defendant did not respond to Foreman Rueden's request and as a result Plaintiff's injuries

progressed. Plaintiff was able to work until January 11, 2017 when he was pulled from service by

his physician.

                               B.      Applicable Law & Liability

       Plaintiff's claim is brought under the Federal Employer’s Liability Act (FELA). The

Federal Employer’s Liability Act states that if a railroad is negligent and its negligence causes, in

whole or in part, an employee’s injury the employee can recover monetary damages if the

employee is injured while working for the railroad.

       Defendant was negligent when it failed to provide adequate help to perform the work it

required safely, even after being specifically advised of the dangerous and unsafe conditions

Plaintiff and his co-workers were required to contend with.

                                         C.      Damages

       Due to his injuries Plaintiff was unable to work from January 11, 2017 until November 17,

2017. During this period he would have earned between $28.68 and $29.25 per hour and overtime

wages of approximately $43.50 per hour. In addition Plaintiff lost 10 months of credits for Railroad

Retirement Board, contributions to his    401(k) by his        employer    as   well   as loss of 3

weeks of vacation and 2 personal days of pay for 2018. Plaintiff's damages also include past

and future pain and suffering and other intangibles which are continuing at this time. Plaintiff

calculates his past economic loss at approximately $75,000. Plaintiff will supplement regarding

exact figures and possible future economic and non-economic damages.




                                                 2
CASE 0:19-cv-03166-DWF-LIB Document 26 Filed 04/06/20 Page 3 of 3




                                    BREMSETH LAW FIRM, P.C.


Dated April 6, 2020                 /s/Fredric A. Bremseth_______
                                    Fredric A. Bremseth
                                    601 Carlson Parkway, Suite 995
                                    Minnetonka, Minnesota 55305
                                    Telephone: (952) 475-2800
                                    Facsimile: (952) 475-3879

                                    David L. Blunt Pro Hac Vice
                                    Blunt Slocomb, Ltd.
                                    P.O. Box 373
                                    Edwardsville, IL 62025
                                    Phone: 618-656-7744
                                    Fax: 618-656-7849

                                    Attorneys for Plaintiff




                                3
